Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 02/23/2021 has been entered and carefully considered.
Claims 1 and 27 have been amended.
Claim Objections
Claims 1 and 27 are objected to because of the following informalities: 
Claim 1, line 5, “an GRIN” should change to –a GRIN--.  
Claim 27, line 7, “an GRIN” should change to –a GRIN--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMeritt et al. (US 2012/0321249 A1).
C(r) of FIG. 3C and FIG. 3D are generally advantageous in that the portion of the cladding between r1<r<ra functions as an extension of the central section 20 of GRIN lens 10) and diffraction effects in the GRIN medium (para. [0054]: light 70' that skirts outer surface 26' of central section 20' can interact with and scatter from front chamber inner surface 112', or interact with and scatter from imperfections of the perimeter surface of GRIN lens 10', as scattered light 70S'); and configuring an GRIN optical element based on the generated index profile of the GRIN medium (para. [0068]).
Claim(s) 1, 13, 18, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kintz et al. (US 2016/0216412 A1).
Regarding claims 1, 27, and  28, Kintz et al. disclose  a method performed by one or more processors, comprising: specifying a field evolution throughout a gradient-index (GRIN) medium (Fig.26, para. [0101]: reconstruction of the original image by digital reconstruction with one or more GRIN lenses); and generating an index profile of the GRIN medium based on the specified field evolution (para. 
Regarding claims 13, Kintz et al. disclose specifying a field evolution comprises: constructing the field evolution using a plurality of ray trajectories (para. [0101]: FIG. 26 is a block diagram illustrating the imaging of a scene with one or more GRIN lenses and reconstruction of the original image by digital reconstruction and/or super-resolution techniques. Each focused spot of electromagnetic radiation (e.g., infrared rays) individually forms an image on a corresponding pixel sub-array in a focal plane array). 
Regarding claims 18, Kintz et al. disclose specifying a field evolution (image reconstruction) comprises: determining the field evolution based on predetermined input and output complex fields on respective input and output surfaces of the GRIN medium (see Fig.25, para. [0100]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz et al. (US 2016/0216412 A1) in view of Baleine et al. (US 9340446).
Regarding claim 29, Kintz et al. fail to disclose wherein fabricating the GRIN element comprises using at least one of fabrication techniques including: ion diffusion (e.g. Col.12, lines 34-40).
Baleine et al. teach wherein fabricating the GRIN element comprises using at least one of fabrication techniques including: ion diffusion (e.g. Col.12, lines 34-40).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Baleine et al. with the teaching of Kintz et al. in order to provide fabricating the GRIN element.
	
Allowable Subject Matter
Claims 2-12, 14-17, 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment to claims 1 and 27 overcome the 35 U.S.C. 101 rejection of claims 1-29.
Applicant’s arguments filed on 02/23/2021, with respect to claims 1-29 have been fully considered. The 35 U.S.C. 102 rejection of claims 1-29 by Kunkel et al. has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of DeMeritt et al., Kintz et al., and Baleine et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOHN H LE/Primary Examiner, Art Unit 2862